       Case 1:17-mj-00174-SAB Document 31 Filed 06/02/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   CESAR CEJA
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:17-mj-00174-SAB
12                     Plaintiff,                  JOINT MOTION TO MODIFY
                                                   CONDITION OF PROBATION
13   vs.                                           PURSUANT TO 18 U.S.C. § 3563(C) AND;
14   CESAR CEJA,                                   ORDER

15                    Defendant.
16
17          The parties, through their respective counsel, Philip Tankovich, Special Assistant United
18   States Attorney, counsel for plaintiff, and Matthew Lemke, Assistant Federal Defender, counsel
19   for Defendant, hereby move pursuant to 18 U.S.C. § 3563(c) to modify Defendant Cesar Ceja’s
20   probation. Presently, Mr. Ceja’s term of probation is set to expire on October 26, 2020.
21          On October 25, 2018, the Court sentenced Mr. Cesar to serve 24 months of unsupervised
22   probation, pay a $2,000.00 fine, pay a $10.00 special assessment, complete a Multi-Offender DUI
23   program, and regularly attend AA meetings.          The parties now request that Mr. Cesar’s
24   unsupervised probation be extended to allow him additional time to complete the terms of his
25   probation.
26          Upon information and belief, defense counsel represents:
27          1.      For much of the past year, Mr. Ceja was incarcerated for an offense that predates
28   his term of probation.
       Case 1:17-mj-00174-SAB Document 31 Filed 06/02/20 Page 2 of 2


 1            2.      Although Mr. Ceja was able to secure employment when he was released from
 2   prison, his income was significantly reduced due to the ongoing Coronavirus pandemic.
 3            3.      As such, Mr. Ceja is currently struggling to afford rent and other essentials.
 4            Accordingly, the parties ask that Mr. Ceja’s term of probation be extended and set to expire
 5   on October 21, 2021. Further, the parties ask the Court to set a review hearing for October 7, 2021.
 6
                                                     Respectfully submitted,
 7                                                   HEATHER E. WILLIAMS
 8                                                   Federal Defender
 9
     Date: June 1, 2020                              /s/ Matthew Lemke
10                                                   MATTHEW LEMKE
                                                     Assistant Federal Defender
11                                                   Attorney for Defendant
                                                     CESAR CEJA
12
13
14                                                   MCGREGOR W. SCOTT
                                                     United States Attorney
15
     Date: June 1, 2020                              /s/ Philip Tankovich
16                                                   PHILIP TANKOVICH
                                                     Special Assistant United States Attorney
17                                                   Attorney for Plaintiff
18                                                   ORDER
19            The Court hereby accepts the above stipulation and adopts its terms as the order of this
20   Court. Mr. Ceja’s probation is thereby extended and set to expire on October 21, 2021. A review
21   hearing is set for November 19, 2020 at 10:00 am. The defendant is ordered to file a status report
22   14 days prior to the review hearing. The defendant is ordered to appear.
23
     IT IS SO ORDERED.
24
25   Dated:        June 2, 2020
                                                            UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                        2
